BROWN, Judge,
concurring.
Defendant was convicted by sufficient evidence of selling marijuana on two separate occasions to an undercover officer. Defendant’s criminal record was extensive and included a prior conviction for possession with intent to sell marijuana. The trial court set forth an adequate factual basis for the sentences imposed. The trial court’s intent to impose 15 year concurrent terms is clearly discernible from this record and within its wide discretion. To avoid a third appeal, we should employ a common sense approach and lay to rest the question of excessiveness of sentence.